Title: From Thomas Jefferson to Craven Peyton, 2 December 1825
From: Jefferson, Thomas
To: Peyton, Craven


Dear Sir
Monticello
Dec. 2. 25.
We have failed entirely in our cabbages this year. and I understand this has been universally the case in the red lands, insomuch that there is not a single one to be bought above this. your kindness in sending us some heretofore induces me to expect that the low grounds in your neighborhood may be able to furnish us our winter’s stock. the favor then I am about to ask of you is to become our agent for the purchase of a couple of hundred of those perfectly loafed. as soon as I can learn that you have been successful I will send a cart for them with the money. I hope you will pardon me the proposing this trouble to you, but your many kind offices heretofore encorage me to believe you will add this neighborly one to the number. I should be glad to learn by the bearer what prospect you think there may be that I may redouble or remit further researches as the prospect in your neighborhood may be. ever and truly your friend and servantTh: Jefferson